Citation Nr: 0631014	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.   

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2004, the Board remanded the case to the RO for 
further development.  At that time, the Board noted that the 
veteran had filed a claim of entitlement to service 
connection for a left knee disorder secondary to his service-
connected right leg disability, which had not been 
adjudicated yet by the RO.  

In that REMAND, the Board found that this claim was 
inextricably intertwined with the veteran's TDIU claim, and 
therefore ordered that the RO adjudicate the claim for 
service connection for a left knee disorder prior to 
readjudication of the TDIU claim.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Review of the claims file shows that subsequent to the 
October 2004 REMAND, the RO has readjudicated the TDIU claim 
(see the June 2006 Supplemental Statement of the Case).  The 
RO has not, however, adjudicated the claim for service 
connection for a left knee disorder as directed in the 
October 2004 REMAND

The United States Court of Veterans Appeals (Court), in 
Stegall v. West, 11 Vet. App. 268 (1998), indicated, in 
pertinent part, that there exists a "compelling need to 
hold...that a remand...by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the September 2003 remand orders."  Accordingly, the 
case must be remanded to the RO for compliance with the 
October 2004 REMAND-to adjudicate the claim of entitlement 
to service connection for a left knee disorder secondary to 
his service-connected right leg disability, and in light of 
that adjudication, again review the TDIU claim-as outlined 
in the order below.  Stegall v. West, 11 Vet. App. 268 
(1998).

Additionally, the Board notes that in a July 2006 statement, 
the veteran raised a claim of entitlement to an increased 
rating for his service-connected gunshot wound, right leg 
with scar and muscle damage.  That disability is currently 
evaluated as 30 percent disabling.  

The RO has not considered this claim.  Adjudication of this 
claim-as with the prospective adjudication of the claim for 
service connection for a left knee disorder-may impact the 
veteran's TDIU claim.  Moreover, if a single or combined 100 
schedular evaluation resulted, the total rating issue will be 
rendered moot, effective the date of the 100 percent 
schedular evaluation.  See Green v. West, 11 Vet. App. 472, 
476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  

Therefore, because the resolution of veteran's unadjudicated 
claim for an increase for the right leg disability might 
potentially impact his TDIU claim, that claim is  
inextricably intertwined with the TDIU claim.  Therefore, 
with respect to the increased rating claim (right leg), a 
Board decision on the TDIU claim at this time would be 
premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 
(1991) (two issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  See also Smith (Daniel) v. Gober, 
236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together).  

Therefore, the determination of the TDIU claim must be 
adjudicated in connection with the claims for (1) service 
connection for a left knee disorder secondary to his service-
connected right leg disability; and (2) an increased rating 
for the service-connected gunshot wound, right leg with scar 
and muscle damage.  

If after the RO's development and review of those two claims, 
the RO determines that the percentage requirements of 38 
C.F.R. § 4.16(a) (2006) are not met, the RO must fully and 
clearly set forth a discussion of 38 C.F.R. § 4.16(b).  In 
re- adjudicating the veteran's entitlement to a TDIU, the RO 
must give meaningful consideration to the provisions of 38 
C.F.R. § 4.16(b), which sets forth the procedures for 
assignment of a TDIU on an extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claims for (i) 
service connection for a left knee 
disorder secondary to his service-
connected right leg disability; and (ii) 
an increased rating for the service-
connected gunshot wound, right leg with 
scar and muscle damage.  

2. Thereafter, the RO should readjudicate 
the claim of entitlement to a TDIU rating.  

The readjudication of the claim for a TDIU 
should include consideration on an extra-
schedular basis under the provisions of 38 
C.F.R. § 4.16(b).  The RO should consider 
the claim in light of all pertinent 
evidence and legal authority, to include 
the concept of "marginal employment," 
pursuant to 38 C.F.R. § 4.16(a).  The RO 
must provide full reasons and bases for 
its determinations.

3.  If on readjudication of the claim for 
a TDIU the RO denies any benefits sought 
on appeal, then the RO should provide the 
veteran and his representative a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



